Citation Nr: 1623392	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease and a hiatal hernia.

2.  Entitlement to a separate rating for limitation of extension of the left knee, prior to October 7, 2014.  

3.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the left knee.  

4.  Entitlement to an increased rating for residuals of a partial tear to the left medial collateral ligament, currently rated as 10 percent disabling.  

5. Entitlement to an extraschedular rating for the service-connected residuals of a partial tear to the left medial collateral ligament.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to January 1969, from August 1978 to December 1978, from September 2005 to February 2006 and from October 2007 to December 2007.  

These matters come before the Board of Veterans' Appeals (Board) received from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied the Veteran's claim for an increased rating for residuals of a partial tear of the left medial collateral ligament.  In addition, his claims for service connection for a cervical strain, tinnitus, a hiatal hernia with gastroesophageal reflux disease and hemorrhoids were denied.

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing at the RO (Videoconference).  A hearing transcript has been associated with the claims file.  

In March 2014, the Board remanded the issues of entitlement to service connection for a gastrointestinal disorder and an increased rating for residuals of a partial tear of the left medial collateral ligament to the Agency of Original Jurisdiction (AOJ) for additional development, which has been completed.  

In a December 2014 rating decision, service connection was granted for limitation of extension of the left knee associated with service-connected residuals of a partial tear of the left medial collateral ligament.  As limitation of extension of the left knee is part of the Veteran's general claim for an increased rating, it has been added to the title page as an issue.

A December 2014 record from the Appeals Management Center (AMC) notes inferred claims for service connection for a right knee disability, and for upper and lower extremity disabilities.  It does not appear that the issues have been adjudicated by the RO and the Board does not have jurisdiction over them.  As such, the issues are REFERRED to the AOJ for appropriate action.  

The issues of entitlement to an extraschedular rating for the left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hiatal hernia/gastroesophageal reflux disease is not shown to be incurred in or aggravated by active military service.

2.  Prior to October 7, 2014, the Veteran's service-connected left disability has additionally been manifested by arthritis with limitation of extension.  

3.  Left knee limitation of extension is to no more than 10 degrees, and a compensable degree of limitation of flexion is not shown.  

4.  The non-limitation of motion residuals of a partial tear of the left medial collateral ligament are not manifested by recurrent subluxation or lateral instability, ankylosis, tibia or fibular impairment, or genu recurvatum. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hiatal hernia/gastroesophageal reflux disease (GERD) are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a separate 10 rating for left knee limitation of extension, prior to October 7, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261 (2015).

3.  The criteria for an initial rating in excess of 10 percent for left knee limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261 (2015).

3.  The criteria for entitlement to a rating in excess of 10 percent for residuals of a partial tear of the left medical collateral ligament, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a May 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA medical examinations in March 2009 and October 2014.  The examination reports, along with the medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Entitlement to Service Connection

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the person was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In other words, service connection is generally not warranted when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App.   484, 487 (1993).  Similarly, the presumptions of soundness and aggravation do not apply to INACDUTRA unless the person concerned became disabled as a result of   an injury incurred or aggravated in the line of duty during INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or cardiovascular-renal disease (including hypertension) to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

As noted in the Introduction, the Veteran had active duty service from March 1966 to January 1969, from August 1978 to December 1978, from September 2005 to February 2006, and from October 2007 to December 2007.  Service connection may be considered for chronic disease that became manifest during any of these periods.  Service connection may not be considered for disease that may have become manifest during a period of INACDUTRA outside these periods.

Service treatment records (STRs) relating to the Veteran's first period of active duty (March 1966 to January 1969) and second period of active duty (August 1978 to December 1978) show no indication of digestive complaints consistent with hiatal hernia or gastroesophageal reflux disease (GERD).  During a periodic National Guard physical examination in February 1983 the Veteran denied any history of frequent indigestion or stomach troubles.  Thereafter, the Veteran had a National Guard examination in January 1987 in which he reported "hernia" in 1984, but this apparently does not refer to hiatal hernia, since the treatment note cites right inguinal hernia in 1984.  

The Veteran had a National Guard examination in April 2000 in which he again denied history of frequent indigestion or stomach troubles.  However, a National Guard Annual Medical Certificate in December 2003 is positive for acid reflux, treated by Nexium.  A subsequent National Guard Annual Medical Certificate in December 2004 is essentially identical in showing acid reflux, treated with Nexium.

The Veteran had a VA examination in March 2009 in which he reported having developed hiatal hernia in 2001.  

Thus, the evidence of record demonstrates the Veteran's acid reflux had its onset sometime between 2000 and 2003, which is between the Veteran's second period of active service, which ended in December 1978, and his third period of active service, which began in September 2005.

The Veteran testified before the Board in June 2011that his reflux symptoms increased in severity while he was working in the Pentagon in 2005, in conjunction with military support during Hurricane Katrina recovery operations.  Therefore, if the hiatal hernia did not actually begin during active service, it increased in severity during active service, because he was taking a higher dose of medication during such service.

Of note, a 2007 treatment note shows the Veteran was currently taking Prevacid twice daily at times.  In August 2009 Dr. David Williams changed the Veteran's medication for Prevacid twice daily to Nexium twice daily.  In July 2013 Dr. Kristin Lower noted the Veteran had been worked up for hiatal hernia in 2003, again in the Pentagon in 2008 and by a Dr. Hutchinson in 2009, and that the Veteran was currently taking Nexium twice daily.   VA treatment records from September 2009 show an impression of symptoms currently well-controlled by Nexium.

On review of the records above the Board finds the Veteran does not have hiatal hernia/GERD that was incurred in or aggravated by service.  The evidence of record clearly shows, and the Veteran admits, that his disease became manifest in approximately 2001, between his second and third periods of active service.  The Veteran argues that his condition was aggravated during his service in support of Katrina recovery, but aggravation of a preexisting disease or injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).   The Veteran cites increased medications for reflux symptoms during Katrina support operations, but if a preexisting disorder becomes worse during service, and then improves due to in-service treatment to the point where it was no more disabling that it was on entry into the service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  In this case, the Veteran had reflux treated with Nexium prior to his third period of active service, and is shown to have had reflux well-controlled by Nexium as recently as September 2009, several years after his last separation from active service.   The evidence of record accordingly shows that the Veteran did not have a permanent increase in severity during active service.  

Based on the evidence and analysis above the Board finds the Veteran's hiatal hernia/GERD is not shown to be incurred in or aggravated by active military service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Evaluation of Service-Connection Disability

Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under Diagnostic Code 5003, which pertains to degenerative arthritis, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by x-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion for the knee is from zero degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II. 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  

Under Diagnostic Code 5260, with limitation of flexion of the leg, a zero percent (noncompensable) rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a zero percent (noncompensable) rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic residuals of removal of a semilunar cartilage.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

Evidence and Analysis

The Veteran seeks an increased rating for a tear of the left medial collateral ligament.  At the Board hearing in June 2011, the Veteran testified that he had been provided a knee brace due to instability, that he was unable to fully squat, and that he did not have full range of motion, all of which were noted to result in greater functional impairment than reflected in the 10 percent rating assigned.  

The April 2009 rating decision reflects that residuals of a partial tear to the left medial collateral ligament were initially rated under Diagnostic Code 5257.  In a December 2014 rating decision, service connection was granted for left knee limitation of extension associated with residuals of the left medial collateral ligament tear, and an initial 10 percent rating was assigned under hyphenated Diagnostic Code 5003-5261, from October 7, 2014, and the 10 percent rating for residuals the tear of the left medial collateral ligament was continued under hyphenated Diagnostic Code 5257-5259.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2015).  In addition, a July 2015 rating decision reflects that residuals of a partial tear to the left medial collateral ligament are rated under Diagnostic Code 5259.  

The assignment of a particular diagnostic code is "completely dependent upon the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

Although a separate 10 percent rating was assigned for associated left knee arthritis with limitation of extension, effective October 7, 2014, the date of the most recent VA examination, the report of examination notes that a linear degenerative signal in the posterior mid body and posterior horn of the medial compartment shown on magnetic resonance imaging (MRI) was without a distinct focal tear in that region.  Regardless, the March 2009 VA examination report notes degenerative changes on x-ray examination of the left knee associated with the status post-operative repair of the medial collateral ligament.  The report of examination reflects flexion limited to 126 degrees with pain, and moderately severe crepitus.  Consequently, the Veteran is entitled to a minimal compensable rating of 10 percent, prior to October 7, 2014, because he has limitation of motion of the left knee as a result of arthritis due to trauma verified by x-ray examination, associated with the service-connected residuals of a tear of the medial collateral ligament.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260.

Although separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee, the evidence does not show that the Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg.  The March 2009 VA examination report shows normal left knee extension, and the October 2014 VA examination report reflects left knee pain with flexion to 100 degrees and painless extension to 10 degrees.  

Further, the October 2014 VA examination report notes no additional limitation in range of motion of the left knee and lower leg following repetitive-use testing.  In addition, it was concluded that other than the Veteran's statements with respect to limited standing, walking, or climbing with flare-ups impacting employment, symptoms such as pain, weakness, fatigability, and incoordination did not significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  Left knee strength was noted to be normal (5/5).  The examiner noted additional functional impairment due to less movement than normal, weakened movement, pain on movement and disturbance of locomotion, but the evidence does not establish the functional equivalent of limitation of extension to 15 degrees or more and/or flexion limited to 45 degrees or less, even considering the described functional impairment from pain and weakness on flare-ups or with prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, no increased ratings under Diagnostic Codes 5260 and 5261, for limited extension or flexion of the left knee are warranted.  

With respect to Diagnostic Code 5257, a December 2008 treatment record notes no left knee instability, and the VA examination reports consistently show that the left knee is stable.  The October 2014 VA examiner specifically reported no recurrent subluxation or lateral instability, and no patellar subluxation was noted on MRI.  As such, a rating under Diagnostic Code 5257 is not warranted.  

With respect to Diagnostic Code 5258, the October 2014 VA examination report notes no dislocated semilunar cartilage.  Complaints of left knee episodes of locking and pain have been noted, but because symptoms such as locking, pain, and effusion are factors that were contemplated in this case, as reflected in the assignment of a 10 percent rating under Diagnostic Code 5261, a separate rating under Diagnostic Code 5258 would be pyramiding.  See 38 C.F.R. § 4.14.

There is no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  See Diagnostic Codes 5256, 5262.  As such, higher ratings are not warranted under those Diagnostic Codes.  In addition, there is no evidence of leg shortening.  

Although complaints of numbness over the knee cap were noted in the March 2009 VA examination report, the examiner determined that the Veteran's residual left knee scar, status post-operative repair of the medial collateral ligament measured 17 centimeters, was not tender, elevated, depressed or erythematous, or otherwise abnormal.  "[M]arks" from the second surgery where a scope was used were reported to be "just portals" and noted to be well-healed.  In addition, the October 2014 VA examination report notes that the scarring was not painful and/or unstable, and that the total area of all related scars was not greater than 39 square cm (6 square inches).  

To the extent that interference with employment has been asserted due to residuals of a partial tear of the left medial collateral ligament, the 10 percent rating currently assigned coupled with the separate 10 percent rating assigned for associated limitation of extension of the left knee in this decision prior to October 7, 2014, contemplate impairment in earning capacity, including loss of time from exacerbations, if any, due to the left knee disability.  See 38 C.F.R. § 4.1.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board accepts the Veteran's account of pain, weakness, and similar symptoms as credible and probative.  However, establishing disability rating for knee disabilities also requires range of motion in degrees, clinical determination of joint stability, and similar medical findings that are not within the competence of a layperson.  As regards such findings, the Board places higher probative value on the observations of medical professionals.  

A 10 percent rating, and no higher, is warranted for limitation of extension of the left knee, prior to October 7, 2014.  A preponderance of the evidence is against a schedular rating higher than 10 percent for left knee limitation of motion and against a rating in excess of 10 percent of non-limitation of motion residuals of a partial tear of the left medial collateral ligament; there is no doubt to be resolved.  

ORDER

Service connection for hiatal hernia/gastroesophageal reflux disease is denied.

A 10 percent rating for limitation of extension of the left knee, prior to October 7, 2014, is granted, subject to the law and regulations governing payment of monetary benefits.

An initial rating in excess of 10 percent for limitation of extension is denied.  

A rating in excess of 10 percent for residuals of a partial tear of the left medical collateral ligament is denied.  


REMAND

The Veteran had a VA examination of the left knee in October 2014, in which the examiner noted that the Veteran's left knee symptoms result in an inability to do the Veteran's usual farm work.  As such, the Board finds that the Veteran's disability picture could be considered as exceptional and unusual as to render impractical the application of the regular schedular criteria.  The criteria for referral for the assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are met.  Thun v. Peake, 22 Vet. App. 11 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  This issue must be referred to the appropriate officials for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

In addition, and although the Veteran was noted to have retired in 2007, the notation that the Veteran's service-connected left knee symptoms result in his inability to do his usual farm work, along the results of MRI reflected in the October 2014 VA examination report, raises the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the combined ratings of the Veteran's current service-connected disabilities currently do not meet the schedular requirements for a TDIU.  The Board may not allow a total rating on an extraschedular basis in the first instance.  The Board may, however, either affirm a determination by the AOJ, or determine whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation (Director) is warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action.  38 C.F.R. § 4.16.  If the evidence shows that the Veteran's service-connected left knee disability precludes him from securing and following a substantially gainful occupation, but he still does not meet the schedular requirements of section 4.16(a), the RO should consider on remand whether referral for consideration of a TDIU on an extraschedular basis is warranted under 38 C.F.R. § 4.16(b).  

The Board notes that any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an extraschedular evaluation for the service-connected left knee disability to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether assignment of an extraschedular rating is warranted.  The Director is specifically asked to address whether the Veteran's service-connected left knee disability results in a marked interference with employment, or frequent hospitalizations with specific consideration of all of the Veteran's associated symptoms and sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

2.  If it is determined that the Veteran's service-connected disabilities preclude substantially gainful occupation and the Veteran does not meet the schedular criteria for a TDIU, then consider whether referral of the case to the Director of Compensation Service is warranted for a determination as to whether the Veteran's service-connected disabilities warrant the assignment of a TDIU on an extraschedular basis.

3.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


